Citation Nr: 1438321	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  03-22 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected low back disorder. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to December 1986. 

This matter is before the Board of Veterans' Appeals on appeal from rating decisions promulgated in May and August 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, the RO confirmed and continued the 10 percent rating assigned for the Veteran's service-connected low back disorder in both decisions.  By the August 2000 rating decision, the RO also found that new and material evidence had not been received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder.  

This case was previously before the Board in February 2011 and May 2013.  In February 2011 the Board found that new and material evidence had been received to reopen the psychiatric disorder claim, but remanded the underlying service connection claim for further development.  The Board also remanded the low back strain claim for further development.  

In May 2013, the Board denied a rating in excess of 10 percent for the low back disorder, and again remanded the psychiatric disorder claim for further development.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  By a January 2014 Order, the Court, pursuant to a Joint Motion for Remand (JMR) vacated the Board's decision to the extent it denied a rating in excess of 10 percent for the service-connected low back disorder, and remanded that claim for action consistent with the JMR.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the low back claim in order to comply with the directives of the JMR.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).

With respect to the psychiatric disorder claim, the Board notes that this claim was remanded in February 2011, in part, for a VA examination to determine if he currently had an acquired psychiatric disorder which began in service or was related to service-connected disability.  The Veteran subsequently underwent a VA examination in March 2011, and included a September 2012 addendum.  However, in May 2013 the Board found that the opinions expressed did not adequately address this claim to include the issue of secondary service connection, and remanded for a new examination.  Such an examination was accomplished in December 2013, and for the reasons stated below the Board finds that it is adequate for resolution of this case.  All other development directed by the Board's remands regarding this psychiatric disorder claim appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will proceed with adjudication of the psychiatric disorder claim.


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran has an acquired psychiatric disorder that was incurred in or otherwise the result of his military service, or as secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board observes that the May and August 2000 rating decisions that are the subject of this appeal were promulgated prior to the November 2000 enactment of the VCAA.  As such, it was impossible to provide notice of the VCAA before the initial adjudication of these claims.  Indeed, VA's General Counsel has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7- 2004.  Under such circumstances, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that this defect can be remedied by a fully compliant VCAA notice issued prior to a readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the Veteran was sent VCAA-compliant notification regarding his low back claim via letters dated in February 2009, March 2011, and May 2013.  In pertinent part, these letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information used by VA to determine disability rating(s) and effective date(s).  This case was last adjudicated below by a January 2014 Supplemental Statement of the Case (SSOC).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his psychiatric disorder claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing he has an acquired psychiatric disorder due to service or as secondary to a service-connected disability.  Moreover, he was accorded VA medical examinations in March 2011 (with a September 2012 addendum) and December 2013 that included opinions that addressed the etiology of his psychiatric disorder.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  Although, as detailed below, the Board found deficiencies in the opinions expressed by the original March 2011 examination (including the September 2012 addendum) regarding the issue of secondary service connection, the deficiencies have been corrected by the December 2013 VA examiner.  No competent medical opinion is of record which explicitly refutes these VA medical opinions, nor has prejudice been demonstrated therein.  Accordingly, the Board finds that this development is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, there was no indication of any psychiatric disorder in the Veteran's service treatment records or for years after service.  As such, this case does not warrant a grant of service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a) for a psychosis present to a compensable degree within the first post-service year.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  

The Board also observes that while the Veteran may be able to describe his symptomatology, competent medical evidence is required to determine whether such symptomatology is indicative of an acquired psychiatric disorder and the specific diagnosis thereof.  Further, to the extent the Veteran claims secondary service connection, the Board finds that the effect one disability has upon another involves complex medical issues that requires competent medical evidence to resolve.  This is consistent with Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010) (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that a claimant's own conclusory generalized statement that his or her service illness caused present medical problems was not enough to entitle him or her to a medical examination.  

In view of the foregoing, the Board finds that competent medical evidence is required to diagnose the Veteran's acquired psychiatric disorder and determine the etiology thereof.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

As already noted, multiple VA medical opinions have been obtained in conjunction with this case.  The original March 2011 VA examination report stated the examiner could not resolve the issue of secondary service connection without resort to mere speculation.  The examiner stated that the nature and severity of the Veteran's reported symptoms of mental disorder are inconsistent with a physical disability rating of 10 percent.  Further, given the Veteran's documented history of polysubstance abuse, the etiology of his reported symptoms was unclear and was more likely than not multi-factorial.

In the September 2012 addendum, the VA examiner opined that the Veteran's acquired psychiatric disorder is less likely than not caused by or a result of an in-service event or illness.  In support of this opinion, the examiner stated that the diagnosis, medical opinion, and rationale are based on DSM-IV and other professional guidelines, the records made available for review, and the current exam.  The examiner also stated there was no diagnosis of, or complaints of symptoms of, a mental disorder in the Veteran's service medical records.

The December 2013 VA examiner stated that the diagnosed psychiatric conditions in this Veteran, including the noted diagnoses from his March 2011 VA examination (Polysubstance Abuse, Mood Disorder Due to a General Medical Condition, and Anxiety Disorder NOS) are less likely as not caused or aggravated by his service-connected back disorder.  The examiner stated that diagnosis, medical opinion, and rationale are based on DSM-IV and DSM 5 and other professional guidelines, the Veteran's E-folder, CPRS notes, and the current exam.  The conclusion was further supported by the absence of documented psychiatric problems during military service, the presence of multiple medical problems which are unrelated to the back problem and the presence of polysubstance abuse.  She also implicated financial incentive.   

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already noted that the VA examiners are presumed qualified to render competent medical evidence, and that they were familiar with the Veteran's medical history from review of the VA claims folder.  The Board acknowledges that the March 2011 VA examination report was expressed in speculative language regarding the issue of secondary service connection.  In fact, the Board previously stated in the May 2013 remand that March 2011 VA examination report with its September 2012 addendum revealed the Veteran's psychiatric disability was not considered to be due to disease or injury incurred during service; the opinion, however, whether the claimed disability was due to or aggravated by the Veteran's service connected disorder was confusing and should be clarified.  Such clarification was promulgated in the December 2013 VA examination, the opinion of which was not expressed in speculative or equivocal language.  Moreover, the opinions were supported by stated rationale with reference to the evidence of record to include the lack of any findings indicative of a psychiatric disorder in the service treatment records; and that the nature and severity of the Veteran's low back disorder was inconsistent with it having caused or aggravated the psychiatric disorder.  The Board also reiterates that no competent medical opinion is of record which explicitly refutes these VA medical opinions, nor has prejudice been demonstrated therein.  Consequently, the Board concludes that these opinions are adequate, persuasive, and entitled to significant probative value in the adjudication of this case.  

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran has an acquired psychiatric disorder that was incurred in or otherwise the result of his military service, or as secondary to a service-connected disability.  No other basis for establishing service connection for Veteran's acquired psychiatric disorder is demonstrated by the evidence of record.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, is denied.


REMAND

The JMR which was the basis for the Court's January 2014 Order contended that the Board's May 2013 decision erred in not adequately addressing whether the evidence was sufficient to determine any neurological symptomatology associated with the Veteran's service-connected low back disorder.  Further, it was intimated that the March 2011 VA examination was inadequate in that no neurologic testing was done in association with this most recent examination.  The JMR asserted that a remand was required in order for the Board to consider whether additional examination/testing was needed in order to adequately address any neurological symptoms arising from the service-connected low back disorder.  

Since the JMR essentially contended that the March 2011 VA examination of the Veteran's low back disorder was inadequate, a remand is required in this case to adequately evaluate the low back disorder to include any associated neurologic symptoms thereof.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected low back disorder since March 2011.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected low back disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.

The examiner also should provide an opinion as to whether the Veteran has any associated neurologic impairment due to his service-connected low back disorder, and the extent of any such impairment.  Any necessary testing should be conducted. A complete rationale for any opinion expressed must be provided.  

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

5.  If the benefits requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


